DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on 4 May 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 and 8-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jensen et al. (US Patent 4,545,259).
Claims 1-3 and 9-13 remain unamended. The rejections remain unchanged. For the text of the rejections, please refer to the Office Action mailed 6 January 2021.
As to claim 8, Jensen teaches a method for detecting fluid flow rates in a pipe ([Abstract]: “The invention relates to an ultrasonic measuring apparatus of the type having a measuring path which extends in a tube between two ultrasonic converters.”) comprising the steps of: flowing fluid through a channel of a tube having opposite ends with the channel disposed between the opposite ends in the pipe ([Col. 2 lines 66+]: “Through a supply connector 5, a flowing medium is introduced in the direction of the arrow 6 and, after flowing through the measuring path 1, led away ; generating plane waves by an upstream ultrasonic transducer (ultrasonic converter 2) in contact with the pipe and positioned in alignment with the channel so the plane waves propagate through the channel (as shown in Figure 1) and are received by a downstream transducer (ultrasonic converter 2) which produces a downstream transducer signal (Col. 3 line 4 describes the ultrasonic converter 3 as a “receiver”); generating plane waves by the downstream ultrasonic transducer in contact with the pipe and positioned in alignment with the channel so the plane waves propagate through the channel and are received by the upstream transducer which produces an upstream transducer signal ([Col 3 lines 3+]: “In operation, the ultrasonic converters 2 and 3 are alternately used as transmitter and receiver”), the upstream ultrasonic transducer and the downstream ultrasonic transducer disposed at the opposite ends of the tube and oppose each other (as shown in Figure 1); and calculating with a controller in communication with the upstream and downstream transducers fluid flow rate from the upstream transducer signal and the downstream transducer signal  ([Col 3 lines 5+]: “An evaluating circuit 9 determines the duration of an ultrasonic signal over the measuring path 1 and, from this duration, the respective velocity of the ultrasonic signal.”), the tube (damping material 10) is made entirely of a sound absorbing material ([Col 3 lines 41+]: “FIG. 2 shows a section of the measuring tube 4 of which the internal surface 10 is rough or carries an internal camping covering 10…”) and having acoustically attenuative properties ([Col 4 lines 34+]: “[Ultrasonic waves] reach the damping cover 10 and are therefore harmless.” The recitation of “harmless” here is interpreted as the damping cover 10 having inherent attenuative properties), wherein the generating plane waves by the upstream transducer step includes the step of generating the plane waves by the upstream transducer so that essentially all non-fluid paths of sound are absorbed by the acoustically attenuative properties of the tube ([Col 4 lines 34+]: “[Ultrasonic waves] reach the damping cover 10 and are therefore harmless.”), and wherein the generating plane waves by the downstream transducer step includes the step of generating the plane waves by the downstream transducer so that essentially all non-fluid paths of sound are absorbed by the tube (as described at Col. 3 lines 3+, both the upstream and downstream converters generate waves. Any wave reaching damping cover 10 can expected to be rendered harmless according to Col. 4 lines 34+, which is interpreted here to be absorbed.).
As to claim 14, Jensen teaches the flowmeter as described in Claim 1 wherein the tube (internal damping cover 10) defines the entire channel through which the fluid flows (A reasonably broad interpretation of “channel” is the space between the claimed transducers. As shown in Jensen Figs. 1 and 2, fluid F flows through only damping cover 10 between transducers 2 and 3. That is, damping cover 10 extends entirely between transducers 2 and 3. Thus the damping cover 10 defines the entire channel through which fluid flows.).
As to claim 15, Jensen teaches the method as described in Claim 8 wherein the tube (internal damping cover 10) defines the entire channel through which the fluid flows (A reasonably broad interpretation of “channel” is the space between the claimed transducers. As shown in Jensen Figs. 1 and 2, fluid F flows through only damping cover 10 between transducers 2 and 3. That is, damping cover 10 extends entirely .
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jensen as applied to claim 3 above, and further in view of Huang et al. (US 2008/0163692).
Claims 4-7 remain unamended. The rejections remain unchanged. For the text of the rejections, please refer to the Office Action mailed 6 January 2021.
Response to Arguments
Applicant's arguments filed 4 May 2021 have been fully considered but they are not persuasive. On page 10 Applicant argues:
Jensen teaches a damping cover 10 disposed on an inner diameter of a measuring tube 4 and further discloses various inserts 8, 8a-8f disposed within the tube that define various flow sections 14 within the flow channel of the measuring tube. The tube 4 does not show or suggest a tube made entirely of a sound absorbing material, as recited in claim 1 or amended claim 8. Jensen, therefore, alone or in combination with Huang or any of the other cited references do not show each and every of the elements of claims 1 and 8.
Applicant incorrectly indicates the claim element “tube” is rejected by the “measuring tube 4” of Jensen. Examiner acknowledges the illustrated embodiment of Jensen shows a tube 4 and a damping cover 10, and furthermore it would be 
For clarity, Examiner’s interpretation is that the claimed “pipe” is met by Jensen’s tube 4. The claimed “tube” is met by Jensen’s damping cover 10. The claimed “channel” is met by the space in which fluid flows between Jensen’s transducers 2 and 3.
The existence of inserts 8a, 8b are immaterial to the claimed limitations as there are no limitations which prevent such inserts.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        6 May 2021